Exhibit 10.4

OMNIBUS AMENDMENT

TO THE

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

OF

NOVARAY MEDICAL, INC.

THIS OMNIBUS AMENDMENT TO THE WARRANTS TO PURCHASE SHARES OF COMMON STOCK OF
NOVARAY MEDICAL, INC. (this “Amendment”), dated as of October 27, 2009, is made
by and between NovaRay Medical, Inc., a Delaware corporation (the “Issuer”),
[            ], Vision Opportunity Master Fund, Ltd. (“VOMF”) and Vision Capital
Advantage Fund, L.P. (“VCAF,” and collectively with VOMF, the “Holders”).

Preliminary Statement

WHEREAS, the Issuer is the issuer and the Holders are the holders of certain
warrants to purchase shares of Common Stock of the Issuer, each as listed on
Exhibit A attached hereto (collectively, the “Warrants”); and

WHEREAS, the Issuer and the Holders desire to amend certain provisions of the
Warrants as described herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

1. Capitalized Terms. Capitalized terms used, but not defined, herein, shall
have the meanings ascribed to such terms in the respective Warrants.

2. Amendments to Warrants; Warrant Price. The definition of “Warrant Price” in
Section 8 of each of the Warrants is hereby deleted in its entirety and replaced
with the following:

“Warrant Price” initially means $1.50, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.

3. Amendments to Warrants; Expiration Date. The definition of “Expiration Date”
in Section 8 of each of the Warrants is hereby deleted in its entirety and
replaced with the following:

“Expiration Date” means October 27, 2014.

4. Further Assurances. From and after the date of this Amendment, upon the
request of either Holder or the Issuer, each of the Issuer and the Holders shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Amendment.



--------------------------------------------------------------------------------

5. Board Resolutions. Prior to the signing of this Amendment, the Issuer shall
have provided the Holders with a certified copy of the resolutions of the Board
of Directors (or if the Board of Directors takes action by unanimous written
consent, a copy of such unanimous written consent containing all of the
signatures of the members of the Board of Directors) of the Issuer, authorizing
the execution, delivery and performance of this Amendment.

6. Ratification. Except as expressly amended hereby, all of the terms,
provisions and conditions of the Warrants are hereby ratified and confirmed in
all respects by each party hereto and, except as expressly amended hereby, are,
and hereafter shall continue, in full force and effect.

7. Entire Agreement. This Amendment and the Warrants constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior and contemporaneous agreements and understandings, both written and
oral, between the parties with respect thereto.

8. Amendments. No amendment, supplement, modification or waiver of this
Amendment shall be binding unless executed in writing by all parties hereto.

9. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. Each party shall be entitled to rely on a
facsimile signature of any other party hereunder as if it were an original.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

NOVARAY MEDICAL, INC. By:  

/s/ Marc Whyte

Name:   Marc Whyte Title:   CEO VISION OPPORTUNITY MASTER FUND, LTD. By:  

/s/ Adam Benowitz

Name:   Adam Benowitz Title:   Portfolio Manager VISION CAPITAL ADVANTAGE FUND,
L.P. By:  

/s/ Adam Benowitz

Name:   Adam Benowitz Title:   Portfolio Manager [                            ]
By:  

 

Name:   Title:  